Citation Nr: 1418463	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-13 613	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for ankylosing spondylitis of the spine and rib cage.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to medication for service-connected disabilities.  

4.  Entitlement to service connection for hypertension, including as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision.  In May 2013, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the hearing the Veteran's representative requested, and was granted, a 30-day abeyance period for the submission of additional evidence.  The abeyance period has lapsed; no additional evidence was received.

The issues of service connection for GERD (including as secondary to medication for service-connected disabilities) and for hypertension (iincluding as secondary to PTSD) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Ankylosing spondylitis of the spine and rib cage was not manifested in service; arthritis of the spine was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current ankylosing spondylitis of the spine and rib cage is related to an event or injury in service. 

2.  Osteoporosis was not manifested in service; the preponderance of the evidence is against a finding that the osteoporosis is related to an event or injury in service. 

3.  The Veteran's service-connected disabilities (left arm amputation, rated 80 percent; PTSD, 30 percent; shell fragment wound (sfw) residual left leg muscle injury, 10 percent; a sfw right groin scar, 10 percent; a sfw right hip scar, 10 percent; right lateral femoral cutaneous nerve palsy, 10 percent; right femoral nerve impairment, 10 percent; tinnitus, 10 percent; and bilateral hearing loss 0 percent) are rated 90 percent combined. 

4.  The Veteran's service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for ankylosing spondylitis of the spine and rib cage is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.307, 3.309 (2013).

2.  Service connection for osteoporosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).

3.  The schedular criteria for TDIU are met, a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to its initial adjudication.  April and June 2010 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.

Regarding the claim for a TDIU rating, inasmuch as this decision grants the specific benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

The Veteran's service treatment records (STRs) are associated with the record.  VA and private treatment records are associated with the record.  The RO received a response from 366th Medical Group that indicated they did not have the Veteran's records from January 1975 to the present.  However, they subsequently forwarded records from September 2004 to February 2010, which are associated with the record.  The Veteran did not respond to the RO's request for treatment dates prior to September 2004 (limited to one year) to develop for some of the records prior to September 2004 (that had not been received).  Consequently, any further development for such evidence that might support his claim has not been possible.  The Veteran's representative requested a 30-day abeyance to submitted additional evidence.  The abeyance period lapsed and no additional evidence was received.  The RO arranged for VA examinations in September 2010.  The reports of these examinations contain sufficient findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the May 2013 hearing, the undersigned advised the Veteran of the evidentiary requirements for substantiating his claims.  It is not alleged that the Veteran has been prejudiced by any noncompliance with the Bryant requirements.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  Id.; see also 38 C.F.R. § 3.304(b).  To substantiate a claim of service connection there must be evidence of:  (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Disorders first diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, to include arthritis, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service.  Collette v. Brown, 82 F.3d 389, 392 (1996).  As the Veteran served in combat (he was awarded a Purple Heart), his lay statements are sufficient to show the occurrence of a combat-related injury.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ankylosing Spondylitis, Spine and Rib Cage and Osteoporosis

The Veteran claims that he has ankylosing spondylitis of the spine and rib cage and osteoporosis that were incurred in service.  He asserts that his ankylosing spondylitis and osteoporosis are the result of an aircraft crash while serving in Vietnam.  Specifically, he relates that on February 26, 1969, while serving as the crew chief/door gunner, the helicopter he was in crashed during a resupply mission.  The helicopter dropped from about twenty feet and hit the ground very hard.  He was sitting on a "chicken seat" (a piece of 3/4- inch metal) and did not feel the pain in his lower back on impact because shortly after the crash they were attacked by enemy forces and an exchange of fire ensued.  That same evening he went to the flight surgeon about the pain in his lower back and was given some aspirin.  He was cleared for flying the next morning; and when his back started hurting again, he took more aspirin.  

The Veteran's STRs include a February 3, 1969 health record that notes "low back pain." Robaxin [a muscle relaxant] was prescribed and he was placed on a flight restriction for 24 hours.  On July 1969 Physical Evaluation Board (PEB) medical examination, there were no abnormalities of the spine or other musculoskeletal noted on clinical evaluation.  It was noted that he was not qualified for duty due to diagnoses of left above the elbow amputation, hypersensitivity on medial aspect, right thigh, and right femoral nerve palsy.  In August 1969 Medical Board Proceedings the Veteran was found medically unfit (due to injuries sustained in May 1969 during hostile forces small arms fire, resulting in amputation of left arm, two-nerve paralysis of the right leg, and muscle loss of the left leg) and indicated that he did not desire to continue on active duty.  His DD Form-214 shows he retired from the military with permanent disability; and also that his awards and decorations a Purple Heart and a Distinguished Flying Cross.  

The only disabilities claimed in the Veteran's initial application for VA compensation, received in November 1969 approximately one month following discharge from service, were amputation of the left arm above the elbow, bilateral leg wounds, and groin wounds.  On May 1970 VA examination, the Veteran's stance and gait were normal; there were no back complaints.  On February 1978 VA examination, there were no complaints or diagnoses relating to the spine, rib cage, or osteoporosis.  

An April 2007 X-ray report shows an impression of mild osteopenia throughout the lower right leg with no evidence of healing callous formation within a fibula fracture.  May to September 2007 private treatment records of Intermountain Spine and Orthopedics (Dr. Christensen) note the Veteran had a history of osteopenia.  A June 2007 report notes the Veteran complained of back pain.  June 2007 chest X-rays showed scoliosis and arthritis in the dorsal spine.  The impression was "No obvious acute abnormality.  Scoliosis is present."  A September 2007 treatment report notes complaints of back pain.  X-rays revealed ankylosing spondylitis. 

On August 2007 initial consultation at an arthritis and rheumatology clinic at St. Luke (Dr. Reddy) the Veteran presented with a history of chronic intermittent low back pain and positive HLA-B27.  X-rays of the SI joints and lumbar spine showed changes consistent with ankylosing spondylitis.  The impressions were ankylosing spondylitis, not active and osteopenia by history.  

A March 2010 VA outpatient clinic report notes that the Veteran last saw a VA doctor for his ankylosing spondylitis in November 2009.  He reported he has had progressive pain and disability from his back.  He had developed a radiating pain from his back to the front of his right thigh to the anterior shin.  He was still on large doses of amitriptyline.  It was noted that he had a known compression fracture of L4, and that ankylosis spondylitis was diagnosed in 2007.  He had seen a rheumatologist and his back discomfort was stable.  Osteopenia was initially diagnosed in 2001 with osteoporosis in the spine, and osteopenia in the hip.
In a May 2010 statement in support of his claim, the Veteran noted that his doctor (Dr. Reddy) did not know exactly how he got ankylosing spondylitis arthritis but his lower back injuries were a prime spot for it to start.  The Veteran stated that he had no idea when the osteoporosis started.  He also submitted an Internet article containing general information pertaining to osteopenia; what it is, what causes it, the symptoms, and how it is diagnosed.  

On September 2010 VA spine examination, the Veteran reported his back was injured in a helicopter crash in February 1969.  He stated he had lower lumbar pain upon awakening and getting out of bed.  The pain was sharp, moderate and constant and radiated down the right hip and sometimes to the right ankle.  On review of the record, the examiner noted:  That in February 1969 the Veteran was treated for complaints of low back pain and was given Robaxin and his flying was restricted for two days.  There was no further mention of back pain in military records, including in May 1969 when he was hospitalized for left arm amputation.  On separation [PEB] examination in 1969 his spine was normal.  He now has a diagnosis of ankylosing spondylitis, and X-rays are consistent with that, as well as with his being HLA-B27 positive.  He had pain in the lower lumbar region and across the ribcage; osteopenia was also diagnosed.  X-rays revealed findings consistent with those on prior examination on March 16, 2001.  There was moderately severe osteopenia and findings suggestive of ankylosing spondylitis.  There was a suggestion of partial fusion of the SI [sacroiliac] joints, of uncertain significance.  A CT [computed tomography] scan of the lumbar spine revealed chronic compression deformity of L4 and bilateral facet arthropathy, which may be related to ankylosing spondylitis and/or degenerative change, with moderate foraminal stenosis at L4-L5.  The diagnosis was ankylosing spondylitis.  On bones examination osteopenia of the ankle was diagnosed.  

The examiner opined that ankylosing spondylitis (and associated osteopenia and costochondritis and arthritis) are unrelated to the Veteran's service, and in particular his February 1969 helicopter crash.  The examiner explained that the Veteran's helicopter crash in February 1969 resulted in a very brief note [i.e., describing findings].  He was given Robaxin and "no-flight" status for 24 hours.  A significant back injury would have resulted in a lengthier note and restrictions.  Also, ankylosing spondylitis is a genetic disorder with a genetic marker (HLA-B27).  The Veteran has this genetic marker and he likely would have developed ankylosing spondylitis eventually, regardless of military service.  To date [the onset of] his ankylosing spondylitis to his service would as accurate as dating it to any other month in his life.  Essentially, this is a pre-existing condition [i.e., that was latent].  Furthermore, there are no records providing a continuum of back symptoms after military service, in particular, in the one year presumptive period from October 2, 1969 to October 2, 1970.  Moreover, there is a March 5, 1979 employment note in the record mentioning the effects of the Veteran's amputated left arm, but with no mention of back pain.  The Veteran engaged in duties such as picking up trash, recreational site maintenance, patrolman and occasional fire duty.  This note essentially precludes the existence of significant back pain.  

At the May 2013 videoconference hearing, the Veteran testified that after the helicopter crash he was seen by a flight surgeon the next day and was given some aspirin and put back on flight duty.  It was noted that Dr. Christiansen stated that it was more likely the ankylosing spondylitis was due to trauma because of wedging or collapsing of the spine in the L4-L5 area.  He noted that the Veteran sustained back trauma from a helicopter crash and has had back pain since.  He stated that X-rays confirm that the Veteran has arthritis in the low back where the injury occurred.  

Ankylosing spondylitis of the spine and rib cage and osteoporosis were not manifested during the Veteran's active duty service.  The single mention of his being seen for a complaint of low back pain in an STR in February 1969 does not establish the presence of a chronic low back disability at that time.  Notably, it appears that he was seen for that complaint prior to the helicopter crash to which he attributes a low back injury.  [He reports that the helicopter crash occurred February 26, 1969; he was seen for low back pain on February 3, 1969.]  The Board finds noteworthy the September 2010 VA examiner's explanation that a significant back injury (such as alleged) would have resulted in a much lengthier report and [greater] restrictions.  Also significant is that on July 1969 service discharge examination his spine was normal on clinical evaluation.  Given the normal clinical evaluation and no record of continuity (no reports of back complaints on initial postservice VA examinations), the complaint in service appears to have been acute and transitory, and not a manifestation of ankylosing spondylitis of the spine and rib cage, or of osteoporosis.

The September 2010 VA examiner opined that the Veteran's ankylosing spondylitis is a hereditary condition (reflected by a "marker" which he is shown to have).  This requires consideration of whether such congenital disability became symptomatic (was manifested) in service or was aggravated therein.  The medical evidence of record does not support such a finding.  Osteopenia was initially diagnosed in 2001 (32 years postservice) and ankylosis spondylitis was diagnosed in 2007 (38 years postservice).  Coupled with the absence of pertinent complaints or findings on service separation examination and the absence of medical evidence of continuity of symptoms postservice, the lengthy interval between service and the initial postservice diagnoses of the claimed disabilities (along with the September VA examiner's opinion) is probative and persuasive evidence against a findng that any latent congenital disability of the spine was became manifest in (or had pathology superimposed during) service.   

While the Veteran alleges (including at the May 2013 videoconference hearing) that the claimed disabilities had their origin in service and have persisted since, ankylosing spondylitis and osteoporosis ( although involving the musculoskeletal system) are insidious processes, the existence of which is established by diagnostic studies.  It is significant that during the lengthy postservice interval prior to the initial diagnosis of  such disabilities diagnostic studies which should have revealed the disabilities (primarily X-rays) did not, suggesting they had not yet developed.)  His own opinion that he has had the claimed disorders throughout is not competent evidence because the diagnosis and etiology of these insidious processes are medical questions beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  He is a layperson, and does not cite to a supporting medical opinion.   The opinion by the VA examiner is against his claim.

The Board also finds significant that in a statement regarding the Veteran's employment (March 1979 statement by his employer) the effects of his amputated left arm was mentioned, but there was no mention of back pain.  He engaged in duties such as picking up trash, recreational site maintenance, patrolman and occasional fire duty.  Consequently, service connection for ankylosing spondylitis of the spine and rib cage and osteoporosis on the basis that such disabilities became manifest in service, and persisted, is not warranted. Inasmuch as there is no evidence that arthritis of the spine was manifested in the first year following the Veteran's separation from active duty, presumptive service connection for such disability (as a chronic diseases under 38 U.S.C.A. § 1112) is also not warranted. 

What remains for consideration is whether in the absence of continuity of symptomatology of the Veteran's claimed disorders may somehow otherwise be related to his service.  On close review of the evidence for and against the Veteran's claims, the Board finds that the preponderance of the evidence is against his claims. 

Notably, there is no medical nexus opinion of record in support of his claims.  The Veteran's hearing testimony that a Dr. Christiansen purportedly stated that the ankylosing spondylitis was likely due to trauma (such as from the helicopter crash in service) is evidence "too attenuated and inherently unreliable to constitute medical (and competent) evidence" See Robinette v. Brown, 8 Vet, App, 69, 77 (1995), and therefore lacks probative value.  

The September 2010 VA examiner conducted a detailed examination of the Veteran, reviewed the record, and opined that ankylosing spondylitis (and associated osteopenia and costochondritis and arthritis) is not caused by or a result of military service, and in particular the February 1969 helicopter crash.  Because the VA examiner expressed familiarity with the record and provided an explanation of rationale that cited to factual data, the Board finds that opinion merits substantial probative value, and is persuasive.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) 

The Veteran's own assertions that there is a nexus between his current ankylosing spondylitis and osteoporosis disabilities and his remote service/events therein are not competent evidence.  As was  noted above, the Veteran is a layperson, and lacks the requisite training/expertise to offer a probative opinion regarding the etiology of these disabilities.  The medical article he submitted essentially discussing general information about osteopenia is not material to (probative of) his claim; it has no bearing on a nexus between the claimed disorders and events service/an event or events therein. 

For the reasons outlined above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for ankylosing spondylitis of the spine and rib cage and osteoporosis.  Accordingly, service connection for such disabilities is not warranted.

TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b)  

The Veteran has the following service connected disabilities: left arm amputation rated 80 percent; PTSD, 30 percent; sfw left leg muscle injury, 10 percent; sfw, right groin scar, 10 percent; sfw right hip scar, 10 percent; right lateral femoral cutaneous nerve palsy, 10; right femoral nerve impairment 10 percent; tinnitus, 10 percent;  and bilateral hearing loss, 0 percent.  The combined rating for the service connected disabilities is 90 percent (including application of the bilateral factor).  Therefore, the 38 C.F.R. § 4.16(a) schedular rating criteria for TDIU are met. 

What remains to be determined is whether the Veteran's service connected disabilities are of such nature and severity as to preclude him from engaging in substantially gainful employment consistent with his educational and occupational background.

Notably, the Veteran was previously awarded a TDIU rating (from May 1970 to October 1977).  He found employment that would accommodate his disabilities, and TDIU was terminated in October 1977.  He was employed with the U.S. Forest Service (restricted to driving a vehicle) from April to September 1977.  However, the Forest Service related that they were never able to fully utilize him because of his disabilities; and did not expect him to ever be able to work full-time.  TDIU was restored in August 1978; however, an April 1979 rating decision (finding that the Veteran had demonstrated an ability to work full-time)  once again terminated TDIU, effective June 30, 1979.

The Veteran contends that more recently his service-connected disabilities have increased in severity rendering him unable to maintain or secure gainful employment.  In his December 2009 claim for TDIU he noted he had been employed full-time with the U.S. Forest Service as a civil engineering technician and became too disabled to work December 2009.  He also noted that his service-connected disabilities of traumatic amputation of the left arm above the elbow, right femoral nerve palsy, transection of right lateral femoral cutaneous nerve palsy, left leg muscle injury, PTSD, tinnitus and hearing loss prevented him from maintaining substantially gainful occupation. 

In March 2010 the Veteran's employer (U.S. Forest Service) provided information regarding the Veteran's employment.  It was noted that he performed duties as a civil engineering technician; he conducted road surveys, and handled sign management, among other things.  Due to his disabilities, special adaptation to operate "ATV" with one arm was made.  He used a pick-up truck with automatic transmission and winch.  He required extra help installing road signs.  He elected optional retirement due to disability.

A March 2010 letter by the U.S. Department of Agriculture Forest Service reveals the Veteran was employed with the Forest Service at that time and had a July 1977 service year computation date.  The letter explained that the Veteran had a permanent seasonal position with a guaranteed work tour of 18 pay periods per year, which in 2009 ran from March to December.  He entered non-pay status in December 2009 for a period of 8 pay periods and was scheduled to return to duty (re-enter pay status) on March 28, 2010, and would retire a few day later on March 31, 2010.  It was noted that the Veteran was eligible for retirement and opted to retire under optional retirement, stating that he suffered from arthritis in his back and rib cage and worsening conditions of his legs.

On March 2010 VA bone examination, the examiner noted that the Veteran was currently employed full-time with the U.S. Forest Service for more than 20 years. The diagnoses, in pertinent part, were left distal humerous amputation (the impact of this disability on occupational activities was decreased manual dexterity problems with lifting and carrying and his prosthesis); shell fragment wound, left medial, distal thigh, proximal to knee (the impact of this disability on occupational activities was pain); shell fragment wound, loss of sensory function, right lateral femoral cutaneous nerve palsy (the impact of this disability on occupational activities was weakness or fatigue and other sensory loss); and shell fragment wound, right femoral nerve, impairment (the impact of this disability on occupational activities was other sensory loss).  The examiner noted that the impact on employment of the left arm amputation was significant with any aspect of use of the left upper extremity; the prosthesis was useful as a hook function.  The impact on employment of motor function of the bilateral lower extremities was significant in that there was easy fatigability.  However sedentary function was not limited.

On March 2010 VA PTSD examination, the Veteran reported that he worked for the U.S. Forest Service as a civil engineering technician for 32 years, and planned an early retirement because of medical problems.  He reported that he had worked alone in his position for over 10 years and had preferred to work alone.  He stated he no longer could perform his job duties because they involved a lot of walking and lifting, which he could not do any more.  He also reported that his mind wanders when he tries to read a work manual.  The diagnosis was chronic PTSD.  The examiner noted that based on the impact of his PTSD, only, he is impacted in a mild way both socially and occupationally.

At his May 2013 hearing, the Veteran testified that his service-connected disabilities preclude him from gainful employment and he is not able to return to his job even to do sedentary work because if he sits too long he experiences severe pain in his hip and back.  He stated that sometimes he cannot get out of a chair and when he is able to get out of a chair, he has to walk around half bent over for a while.  When he straightens up, he cannot be on his feet very long because his leg, hip and back start to hurt.  Also, when he kneels, he has to grab hold of something to get up because of his legs and back.  He stated that he opted for early retirement because even though special accommodations were made for him, it had gotten to a point where he did not have the endurance or anything to do the job, because of his service-connected disabilities.  

The Board finds that the evidence of record is at least in equipoise that the Veteran's service-connected disabilities preclude him from maintaining any regular substantially gainful occupation consistent with his work history and education.  The Board notes that the VA examiner, in essence, noted that the Veteran's service-connected disabilities have a significant impact on employment with any aspect of use of his left upper extremity, and motor function of his bilateral lower extremities.  Although the examiner noted that sedentary function was not limited, he did not identify the types of sedentary employment that are within the Veteran's capabilities and did not consider that the Veteran was unable to sit or stand for a long time without severe pain (See May 2013 Hearing Transcript).  Significantly, the Veteran's work experience (for more than 30 years) has primarily involved operating a motor vehicle and managing road signs.  The Board notes that there is evidence in the record that even that employment  was somewhat sheltered/the employer made special accommodations for the Veteran's disabilities, and that he apparently opted for an early retirement because the impact of the disabilities had increased.  The Board finds no reason to question the Veteran credibility in the matter.  

Accordingly (discounting the effects of the Veteran's non-service connected disabilities (back and arthritis), his age, and the state of the economy, none of which may be considered), the Board finds that the Veteran is reasonably shown, by virtue of his service-connected disabilities alone to be precluded from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving reasonable doubt in his favor, as the law requires (see 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3 ), the Board concludes that a TDIU rating is warranted.


ORDER

Service connection for ankylosing spondylitis of the spine and rib cage is denied.

Service connection for osteoporosis is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran testified that he believes he developed GERD (heartburn) from medication he took after the helicopter crash and after he was wounded.  He stated that his back, hips and legs were hurting and he started taking a lot of aspirin; and would get heartburn.  There is no evidence of GERD during his active duty service.  

In a March 1989 VA medical record, the Veteran complained of problems with retrosternal chest pains described as a burning sensation at times or like a "bubble" often associated with gas.  The pain was relieved with antacids.  It was noted that he had a 10-year history of mild epigastric pain, "heartburn" with substernal burning sensation.  A postservice April 1990 VA medical record shows the Veteran with GERD.  The impression was "Stable".  In a September 2005 366th Medical Group medical report, it was noted that the Veteran was seen for GERD and colon screening.  He reported an approximately 10-year history of GERD-type symptoms with good pain control with Prilosec.  The diagnosis was esophageal reflux.  

On September 2010 VA examination, it was noted that the onset of GERD was in 1989 when he went to the emergency department for reflux symptoms and retrosternal chest pain and GERD/peptic ulcer disease was diagnosed.  The Veteran stated that his GERD resulted from taking aspirin after being a helicopter crash in Vietnam in 1968.  At the time of the examination his medications included omeprazole.  Endoscopy in June 2009 was interpreted as normal.  The diagnosis was heartburn.  The examiner opined that GERD is not caused by or a result of military service.  He cited to the lack of objective evidence of continuity.  He noted that the veteran was taking etodolac, which can cause esophagitis if GERD is present.  It was also noted that the Veteran is a long-time smoker, and that smoking is a known cause of GERD.  The examiner noted that he could not opine that GERD was caused by a helicopter crash in 1969.  

The September 2010 VA examiner's opinion does not adequately address whether GERD is secondary to medication (in particular aspirin) taken for service-connected disabilities.  Hence, a remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Veteran claims that his hypertension was incurred in service, and alternatively that it is secondary to his service-connected PTSD.  His STRs do not show hypertensive blood pressure readings.  

In November 1990 service connection was granted for PTSD.  On September 2010 VA hypertension examination, it was noted that the Veteran's hypertension was diagnosed in 2005 and required continuous medication for control.  The examiner opined that the hypertension was not caused by or a result of his service-connected PTSD.  The examiner explained that when the veteran's blood pressure became elevated, his PTSD was well controlled with amitriptyline and he was sleeping well.  Therefore, there was no link between the Veteran's hypertension and his PTSD.  

The Board finds that the September 2010 VA examiner's opinion does not adequately address whether the Veteran's service-connected PTSD has aggravated his hypertension.  A remand to secure an adequate nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the most likely etiology for his GERD, and specifically, whether it is caused or aggravated by medications (especially aspirin) taken for his service-connected disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any indicated studies or tests should be completed.   Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have GERD?  If so, what is the likely etiology for the GERD?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active military service/injuries therein?

(b) If GERD is found, and is determined to not be directly related to the Veteran's service, please opine whether it is at least as likely as not (a 50% or better probability) that the GERD was caused or aggravated by medications the Veteran took for his service-connected disabilities.  

The examiner must explain the rationale for all opinions.  
2.  The RO should also arrange for the Veteran's claims file to be forwarded to an appropriate physician for review and a clarifying opinion.  The examiner should express an opinion as to the likely etiology for the Veteran's hypertension, and specifically whether it is at least as like as not (a 50 percent or better probability) that the Veteran's hypertension was caused and/or aggravated by his service-connected PTSD.  If the opinion sought cannot be given without re-examination of the Veteran, arrangements should be made for the Veteran to be re-examined (by an appropriate physician who would then provide the opinions sought) .  

The consulting/examining physician must explain the rationale for all opinions.

3. The RO should then review the record and readjudicate the two claims remaining on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


